Citation Nr: 0614466	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for anxiety with 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Boston, 
Massachusetts, which denied service connection for anxiety 
with depression. 

In May 2004 and January 2005, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDING OF FACT

The veteran has current anxiety and depression that is the 
proximate result of service connected physical disabilities.


CONCLUSION OF LAW


The criteria for service connection for anxiety and 
depression are met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FININGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is specifically provided for disease or 
disability that is proximately due to or the result of a 
service connected disease or disability.  38 C.F.R. 
§ 3.310(a).

The veteran was afforded a VA examination in March 2005, in 
which the examiner concluded that the veteran had a current 
diagnosis of depression secondary to multiple physical 
injuries; and that it was "not possible to independently 
factor out depression, anxiety and bipolar disorder as a 
result of his injuries incurred in the service."

The veteran is service connected for multiple physical 
disabilities, currently evaluated as 70 percent disabling, 
and is in receipt of a total rating for compensation purposes 
based on individual unemployability.

While there is no competent evidence linking current anxiety 
and depression directly to service, the VA examiner's opinion 
can be seen as linking current anxiety and depression to 
service connected disabilities.  There is no opinion to the 
contrary.  As such, the evidence is in favor of the grant of 
service connection for anxiety and depression on a secondary 
basis.


ORDER

Service connection for anxiety with depression is granted.




_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


